NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 10-50004

              Plaintiff - Appellee,              D.C. No. 2:08-cr-01214-VBF-1

  v.
                                                 MEMORANDUM *
EDDIE CHAVEZ,

              Defendant - Appellant.



                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted February 17, 2011 **
                               Pasadena, California

Before: RYMER and BYBEE, Circuit Judges, and QUIST, Senior District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Gordon J. Quist, Senior District Judge for the U.S.
District Court for Western Michigan, Grand Rapids, sitting by designation.
      Eddie Chavez appeals his conviction for being a felon in possession of

ammunition. 18 U.S.C. § 922(g)(1). Chavez contends that the district court should

have suppressed the evidence against him as the fruit of an illegal search.

Although the terms of Chavez’s parole permit the Government to perform

warrantless searches of his residence, Chavez argues that there was no probable

cause to believe that he resided at the searched apartment.

      We review the district court’s suppression order de novo and review its

findings of fact for clear error. United States v. Song Ja Cha, 597 F.3d 995, 999

(9th Cir. 2010).

      Chavez claims that the district court’s findings of fact are clearly erroneous.

But “[w]here there are two permissible views of the evidence, the factfinder’s

choice between them cannot be clearly erroneous.” Anderson v. City of Bessemer

City, 470 U.S. 564, 573–74 (1985). Here, the district court permissibly believed

the prosecution’s witnesses and declined to adopt the defense’s version of events.

This is not clearly erroneous.

      As to the search, we have held that “law enforcement officers must have

probable cause to believe that the parolee is a resident of the house to be searched.”

Motley v. Parks, 432 F.3d 1072, 1080 (9th Cir. 2005) (en banc). To satisfy this

“stringent” probable cause requirement, “the facts known to the officers at the time


                                          2
of the search must have been sufficient to support a belief, in ‘a man of reasonable

caution,’ that” Chavez lived in Apartment 27. United States v. Howard, 447 F.3d

1257, 1262 (9th Cir. 2006).

      Based on the facts known to Chavez’s parole agent, there was probable

cause to believe Chavez resided at the searched apartment. Chavez’s girlfriend

stated that they lived in the searched apartment, and Chavez told his parole agent

that he had meant to update his contact information to reflect this fact. Chavez did

not object when the agent updated it for him. Chavez’s previous co-resident, his

sister, also confirmed that he had moved out of his old residence and into the

searched apartment. Furthermore, Chavez slept in the apartment’s bedroom, called

it “his” bedroom, initially walked out of the bedroom in a state of undress, and was

found in the apartment on consecutive days. We reject Chavez’s argument that,

despite these numerous admissions and corroborative actions, the Government

needed “some additional objective observation” that Chavez lived at the searched

apartment. The district court properly denied the suppression motion.

      AFFIRMED.




                                          3